                 Case 4:20-cr-00114-DPM Document 11 Filed 03/12/20 Page 1 of 3

AO 199A (Rev. 12/ll)OrderSettingConditionsofRelease               ·      .                            l:tl&g       Pages

                                  UNITED STATES DISTRICT COURT EASTERNDISTRICTARKANSAS
                                                                   U.S. DISTRICT COURT

                                                      Eastern District of Arkansas                    MAR 12 2020
                                                                                           JAMESW.M~
                                                                                           By:                      DEP CLERK
              United States of America

                           v.                                         Case No.: 4:20CROOl 14-0l DPM

                  Eddie Scott Seaton



                                    ORDER SETTING CONDITIONS OF RELEASE

IT IS ORDERED that the defendant's release is subject to these conditions:

(I)    The defendant must not violate any federal, state or local law while on release.

(2)    The defendant must cooperate in the collection of a DNA sample if it is authorized by 42 U.S.C. § 14135a.

(3)    The defendant must advise the court or the pretrial services office or supervising officer in writing before making
       any change of residence or telephone number.

(4)    The defendant must appear in court as required and, if convicted, must surrender as directed to serve a sentence
       that the court may impose. ,

       The defendant must appear at Court Room B 155, Richard Sheppard Arnold United States Courthouse, 600 W
       Capitol Avenue, Little Rock, Arkansas, before the Honorable D.P. Marshall Jr. on 4/27/2020 at 9:30 a.m.


                          ...
          If blank, defendant will be notified of next appearance.

(5)    The defendant must sign an Appearance Bond, if ordered.
                                                         ., .              I •··- -- _.,               .· ·-v_,,~- ...   --   . -'lilt"
                                                         -: \    ,.       ·, ""!'    :,I"                 ...

                                                      Case 4:20-cr-00114-DPM Document 11 Filed 03/12/20 Page 2 of 3
         AO 1998 (Rev. 12/11) (..:~rnJR~. 3/27/2018) Additional Conditions of Release                                                                                            Page ...L of   ..1... Pages
                                                                                     ADDITIONAL CONDmONS OF RELEASE
                      . . . . . fl!III                                                 •··
              • !TIS FURTHER ORDERED that the defendant=s release is subject to the conditi~ns marked below:

          (   )       (6) The defendant is placed in the custody of:   _ n,,,.t.i. .u-=:d _         ~
                      Person or organization           ~ ~ 11:S"U l"-1...,."'""'"""" ~$r:;;;..-r-..- -
                      Address (only ifabove is an organi=ation)           , . . Redacted Pursuant to F.R. Cr P. 49.1
                      City and state                                                                                      Tel. No.
        who agrees to (a) supervise the defendant. (b) use every effort to assure the defendant=s appearance at all court proceedings, and (c) notify the court immediately
        if the defendant violates a condition of release or is no longer in the custodian=s custody.

                                                  ·                                                                 s;g,,,'\~~              todian
                                                                                                                                                                                     (l;ijlaj:2QZ.0
                                                                                                                                                                                                   Date
          (X )      (7) The defendant must:
                  ( X) (a) submit to supervision by and report for supervision to the U.S. Pretrial Services Office,
                            teIephone number        (50 I) 604-5240 , no later than as directed by the Pretrial Officer       -------------------------
                  ( X ) (b) continue or actively seek employment.
                  (          ) (c) continue or start an education program.
                  (X )  (d) surrenderanypassportto:              241)~\• Swcaa14A   'Ih                                                   '--t•'- :hD U&t' ,O
                  ()( ) (e) not obtain a passport or other international travefdocument.
                  ( ) ) (f) abide by the following restrictions on personal association, residence, or travel:                                        ICo e,\\:U, ca \k.1 11 l fa      Abee_ fl'CtM ,'l-a.l
                                                                                                                                              ift"'--~-&.
                                     (g) avoid all contact. directly or indirectly, with any person who is or may be a victim or witness in the investigation or prosecution.
!It·
.,_,                                     including:
,·
·;-~-             (JC )              (h) get medical or psychiatric treatment:                      ~                            ..........Co~-Y".....-S...a\..:'"""D"""!a-"~--------------
                                                                                                    ..."""".,.-W.._.____,\\...,.u-..l\h

                                         (i) return to custody each                            at                   o=clock after being released at                 o=clock for employment, schooling,
                                             or the following purposes:

                  (          )           (i) maintain residenc~at a halfway house or community corrections center, as the pretrial services office or supervising officer considers
                                            necessary.
                                                                .,.,._~
                  ( X ) (k) not possess afirearm, destructive device, or other weapon.
                  ( X ) (I) not use a1<Jw,1 ( )( ) at all (        ) excessively.
                  ( X) (m) not use or unlawfully possess a narcotic drug or other controlled substances defined in 21 U.S.C. ' 802, unless prescribed by a licensed
                            medical Pi:actitloner.
                  (     (n) submit t('t testing for a prohibited substance if required by the pretrial services office or supervising officer. Testing may be used with
                            random frequency and may include urine testing, the wearing of a sweat patch, a remote alcohol testing system, and/or any form of
                            prohibited substance screening or testing. The defendant must not obstruct, attempt to obstruct, or tamper with the efficiency and accuracy
                            of prohibited substance screening or testing.
                                     (o) participate in a program of inpatient or outpatient substance abuse therapy and counseling if directed by the pretrial services office or
                                         supervising officer.
                  <X )               (p) participate in one of the following location restriction programs and comply with its requirements as directed.
                                                 ) (i) Curfew. You are restricted to your residence every day (                              ) from                 to    ,or(       )as
                                         directed by the pretrial services office or supervising officer; or
                                                               You are restricted to your rellidence at all times except fo. o
                                                 ) (ii) Home Detention.                                                                                            Jll•._411_._.. •itil·••
                                                                                                                                                                11ni1111;
                                         medi       saa• a •                                11,,.
                                                                         mental health treatment; attorney visits; court appearances: court-ordered obligations: or other
                                         activities approved in advance by the prefrial services office or supervising officer; or
                                 ) (iii) Home Incarceration. You are restricted to 24-hour-a-day lock-down at your residence except for medical necessities and
                                         court appearances or other activities specifically approved by the court.
                  ( ~ ) (q) submit to location monitoring as directed by the pretrial services office or supervising officer and comply with all of the program
                            requirements and instructions provided.
                            (}( ) You must pay all or part of the cost of the program based on your ability to pay as determined by the pretrial services office or
                                  supervising officer.
                  ( X ) (r) report as soon as possible, to the pretrial services office or supervising officer, every contact with law enforcement personnel, including
                            arrests, questioning, or traffic stops.

                  ( X ) ( ) Maintain regular contact with his/her attorney, not less than every 2 weeks; Report to U. S. Probation and Pretrial Services Office at least
                         s 30 min. prior to any Court proceeding which Defendant is required to attend; and report on a regular basis to the Supervising Officer.
                      (.~ 1> f. i• oel1 •\\en1ttl 1' ha,ta    Ar Fl,•,                                               Ph•04e
                                                                                    1llat C,.o A.I:. «<<•" 1h-. ,"oh,..;t:., 1)f-: i.s
                    trol.:'9,"-1-4.41 .,-,.~ ~,"I\~ or ha.-.•-._-.~._ hh•'.r ~.~ • ~ tk ..-.-.& ,..,....,. c----,.~,
                  M -.. ,.. -:c.. ,                       2••
                                           e.:-1..1.. •• 1111...., ..,_..,., •llotJ I\P' -.ccec, +,. .,......_ &.\c&w,,..t--. tlc,,,;c.e...
                                                                                  y..,'· ., ,.

     ....                             Case 4:20-cr-00114-DPM Document 11 Filed 03/12/20 Page 3 of 3

             /11) 199C
                                        '
                         tRev. 09/08) (ARED Rev. 3/27/2018) Advice of Penalties
                                                              ADVICE OF PENALTIES AND SANCTIONS
                                                                                                                                       Page _ .....3__ of   3   Pages



             TO THE DEFENDANT:

             YOU ARE ADVISED OF THE FOLLOWING PENALTIES AND SANCTIONS:

                    Violating any of the foregoing conditions of release may result in the immediate issuance ofa warrant for your arrest, a
             revocation of your release, an order of detention, a forfeiture of any bond, and a prosecution for contempt of court and could result in
             imprisonment, a fine, or both.
                    While on release, if you commit a federal felony offense the punishment is an additional prison term of not more than ten years
             and for a federal misdemeanor offense the punishment is an additional prison term of not more than one year. This sentence will be
             consecutive (i.e., in addition to) to any other sentence you receive.                          ·
                    It is a crime punishable by up to ten years in prison, and a $250,000 fine, or both, to: obstruct a criminal investigation;
             tamper with a witness, victim, or informant; retaliate or attempt to retaliate against a witness, victim, or informant; or intimidate or
             attempt to intimidate a witness, victim,juror, informant, or officer of the court. The penalties for tampering, retaliation, or intimidation
             are significantly more serious if they involve a killing or attempted killing.
                    If, after release, you knowingly fail to appear as the conditions of release require, or to surrender to serve a sentence,
             you may be prosecuted for failing to appear or surrender and additional punishment may be imposed. If you are convicted of:
                X (I) an offense punishable by death, life imprisonment, or imprisonment for a term of fifteen years or more Byou will be fined
                          not more than $250,000 or imprisoned for not more than IO years, or both;
                    (2) an offense punishable by imprisonment for a term of five years or more, but less than fifteen years B you will be tined not
                          more than $250,000 or imprisoned for not more than five years, or both; ·
;~                  (3) any other felony B you will be fined not more than $250,000 or imprisoned not more than two years, or both;
•·                  (4) a misdemeanor B you will be tined not more than $100,000 or imprisoned not more than one year, or both.
~-                  A term of imprisonment imposed for failure to appear or surrender will be consecutive to any other sentence you receive. In
             addition, a failure to appear or surrender may result in the forfeiture of any bond posted.

                                                                     Acknowledgment of the Defendant

                    I acknowledge that I am the defendant in this case and that I am aware of the conditions of release. I promise to obey all conditions
             of release, to appear as directed, and surrender to serve any sentence imposed. I am aware of the penalties and sanctions set forth above.


                                          ...



                                                                                                     cabo+-,
                                                                                                         City and State
                                                                                                                                /t1'-
                                                                  Directions to the United States Marshal

             (    ) The defendant is ORDERED released after processing.
             (    ) The United States marshal is ORDERED to keep the defendant in custody until notified by the clerk or judge that the defendant
                    has posted bond and/or complied with all other conditions for release. If still in custody, the defendant must be produced before
                    the appropriate judge at the time and place specified. .


            , Date:   ~                 \'2
                                                J
                                                    AA~E>

                                                                                                    • Thomas Ray, U. S. Magistrate Judge

                                                                                                              Printed name and title


                               DISTRIBUTION:          COURT        DEFENDANT               PRETRIAL SERVICE         U.S. ATTORNEY            U.S. MARSHAL
